Citation Nr: 1023518	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-24 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1970, to include combat service during which he was awarded 
three Purple Hearts.  .

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which reclassified the Veteran's 
service-connected psychiatric disorder from anxiety reaction 
with headaches to posttraumatic stress disorder, and assigned 
a 30 percent evaluation, effective July 18, 2005.

The Veteran appealed the evaluation assigned, and in a July 
2006 rating decision, the RO granted a 70 percent evaluation, 
effective July 18, 2005.  He argues he warrants an evaluation 
in excess of 70 percent, and thus the appeal continues.  

In a January 2007 rating decision, the RO granted entitlement 
to a total rating for compensation based upon individual 
unemployability, effective July 18, 2005.
In an April 13, 2006, letter, the Office of Workers' 
Compensation Programs (OWCP) informed the Veteran that, in 
addition to a generalized anxiety disorder, his claim had 
been accepted for temporary aggravation of posttraumatic 
stress disorder.  Under VA regulation, 38 C.F.R. § 
3.708(b)(1) (2009), it states that where a person is entitled 
to compensation from OWCP based upon civilian employment and 
is also entitled to compensation under laws administered by 
VA for the same disability, the claimant will elect which 
benefit he will receive.  See also 5 U.S.C.A.§ 8116(b).  
There is no document in the file to indicate that the agency 
of original jurisdiction has considered this regulation in 
this case or informed the Veteran of this required election.  
This matter is referred to the AOJ for appropriate action.  

A November 2005 VA examiner's report in connection with this 
claim raises the issue of entitlement to service connection 
for residuals of a traumatic brain injury.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2006, the Veteran informed VA that he has been 
approved for disability benefits by the Social Security 
Administration and had received ongoing treatment for his 
posttraumatic stress disorder from the VA hospital in 
Altoona, Pennsylvania.  Neither of these sets of records have 
been associated with the claims file.  Additionally, the last 
VA examination conducted was in November 2005.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the VA treatment 
records from the Altoona, Pennsylvania VA 
facility from January 2006 to the present.

2.  The RO/AMC must contact the Social 
Security Administration and request copies of 
all records used in determining the Veteran's 
entitlement to disability benefits.  If the 
RO/AMC cannot locate such records, the RO must 
specifically document what attempts were made 
to locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO/AMC must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has made to 
obtain that evidence; and (c) describe any 
further action it will take with respect to 
the claims.  The claimant must then be given 
an opportunity to respond.

3.  The Veteran must be afforded a VA 
psychiatric examination to determine the 
nature and extent of his posttraumatic stress 
disorder.  The claims folder is to be made 
available to the examiner to review.  In 
accordance with the latest AMIE worksheets for 
rating mental disorders, the examiner is to 
provide a detailed review of the Veteran's 
current complaints and the nature of any 
disability due to posttraumatic stress 
disorder.  The examiner must address wither 
posttraumatic stress disorder standing alone 
causes total occupational and social 
impairment.  A complete rationale for any 
opinion expressed must be provided.

4.  The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report for 
the aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested is 
completed, the RO/AMC should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO/AMC must implement 
corrective procedures at once.

6.  Thereafter, the RO/AMC should readjudicate 
the claim of entitlement to an increased 
rating for posttraumatic stress disorder.  If 
the benefit is not granted, the Veteran and 
his representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

